DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The examiner suggests that “for modification of” (multiple recitations in claims) be replaced with --for attachment to-- since applicant’s disclosed device does not modify the existing gear shift system beyond mere attachment thereto.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 and 21-32 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sattamini US2016/0114860.
Claim 17.  A device (110’, 130’, 500, 600 as seen in figs.5-8) for modification of an existing gear shift system (120’) of a vehicle (see written description of motorcycle and motor vehicle) having a gear shift peg member (120’) adapted (via connectability to 600/70) to fix to a vehicle pivot (70), the device comprising; a device member (110’); and a member connector (130’ and 600) configured to attach the device directly to the gear shift peg member of the existing gear shift system of the vehicle so that, in use, a first member (110’) includes one of the device member and the gear shift peg member located beneath a rider’s foot, and a second member (120’) includes the other of the device member and the gear shift peg member located above the rider’s foot; wherein in-use downwards force onto the first member exerted by a rider’s foot effects a first gear shift and in-use upwards force onto the second member exerted by the rider’s foot effects a second gear shift (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).
Claim 18.  A device according to claim 17, and further comprising a device bracket (500) connecting the device member to the member connector.
Claim 19.  A device according to claim 18, wherein the device bracket is pivotably connected (at 130’) to the member connector.
Claim 21.  A device according to claim 17, wherein the member connector is a sleeve (sleeve around 625) configured to receive and grip the at least a portion of the gear shift peg member.
Claim 22.  A device according to claim 17, wherein an in-use distance between the first member and the second member is adjustable by moving the device member with respect to the gear shift peg member (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).
Claim 23.  A device according to claim 18, wherein the device member is slidable along the device bracket to adjust an in-use distance between the first member and the second member (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).
Claim 24.  A device according to claim 17, wherein the vehicle is a motorcycle (see written description and figures of motorcycle).
Claim 25.  A device according to claim 17, wherein the first gear shift is a downward gear shift (see written description of downward gear shifting).
Claim 26.  A device according to claim 17, wherein the second gear shift is an upward gear shift (see written description of upward gear shifting).
Claim 27.  A gear shift system (e.g., figs.5-8) comprising: a gear shift peg member (120’) affixed (via 600 and 130’) to a vehicle pivot (70); and a device (110’, 500, 130’, 600) comprising a device member (110’) coupled (via 500) to a member connector (130’ and 600), the device directly attached to the gear shift peg member; wherein in use a first member (110’) includes one of the device member and the gear shift peg member located beneath a rider’s foot and a second member (120’) includes the other of the device member and the gear shift peg member located above the rider’s foot; wherein in-use downwards force onto the first member exerted by a rider’s foot effects a first gear shift and in-use upwards force onto the second member exerted by the rider’s foot effects a second gear shift (see written description of function and see MPEP 2112.01 and 2114 regarding presumption of inherency of functions in a product claim as well as applicant’s burden to obtain/test the prior art structure to prove incapability to perform claimed functions).
Claim 28.  A device according to claim 27, wherein the first gear shift is a downward gear shift (see written description of downward gear shifting).
Claim 29.  A device according to claim 27, wherein the second gear shift is an upward gear shift (see written description of upward gear shifting).
Claim 30.  See figures and written description of vehicle.
Claim 31.  See figures and written description of motorcycle.
Claim 32 (as best understood).  A method of modifying an existing gear shift system (120’) of a vehicle (see written description of motorcycle and motor vehicle), the gear shift system comprising an existing gear shift peg member (120’), the method comprising directly attaching a device (110’, 500, 130’, 600) to the gear shift peg member, the device including a member connector (130’, 600) and a device member (110’), wherein, in use, a first member (110’)  includes one of the device member and the gear shift peg member located beneath a rider’s foot, and a second member (120’) includes the other of the device member and the gear shift peg member located above the rider’s foot; so that in-use downwards force onto the first member exerted by a rider’s foot effects a first gear shift and in-use upwards force onto the second member exerted by the rider’s foot effects a second gear shift (see written description of functioning).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sattamini US2016/0114860
Claim 33.  A method according to claim 32, wherein it would have been obvious to one of ordinary skill to remove a cover (830) from the gear shift peg member before connecting (e.g., connecting after disassembly for maintenance, cleaning, painting, etc.) the device to the gear shift peg member since such would be necessary for maintenance, cleaning, painting, etc.  That is to say replacing/repairing broken parts, cleaning dirty parts and/or painting faded parts would be more obvious than not (i.e., more obvious/desirable than leaving parts unmaintained, dirty and/or of faded color.  

Response to Arguments
Applicant's arguments that the claims have been amended to overcome Sattamini US2016/0114860 have been considered but are not persuasive.  The amended claims remain disclosed/suggested by Sattamini as is detailed in the reworded rejections above.  More particularly, peg 120’ is an “existing gear shift system” in that it exists and is disclosed for use to shift gears. Applicant’s argument that peg 120’ does not exist is without merit since the Sattamini disclosure clearly shows peg 120’ to exist.  It appears that applicant’s may mean to imply that Sattamini is not an after-market later manufactured assembly intended for attachment to a previously manufactured previously sold motorcycle.  However, such limitation is not expressly recited in the claims nor does the manner/timing/location of manufacture serve to limit a product claim over prior art of the same final resulting structure.  See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658